Mr. Justice Lipscosib
delivered the opinion of the court, Mr. Chief Justice HeMfhill not sitting.
These two 'causes depend on precisely the same grounds. An order had been entered for security for the costs; the security was not given within sixty days from the order, but was given before the suit was called, and before the commencement of the term of the court at which it was called and dismissed for not strictly complying with the order. We believe that it was satisfactorily shown that the custom had been uniform in the court prior to these cases to consider it a sufficient compliance with such orders, if the security was given before the case was called. This would have authorized the court to have received the security, if it had not been given previous to the call, if it had been then tendered. The case of Houston against the executors of Roberts, 1 Tex. 523, is decisive of these cases. We believe the judge erred in dismissing the cases. The judgment in each case is reversed, and cause remanded.